Title: To Alexander Hamilton from George Washington, [28 August 1790]
From: Washington, George
To: Hamilton, Alexander


[New York, August 28, 1790]

By virtue of the several Acts, the one entitled, “An Act making provision for the Debt of the U. States.” and the other entitled, “An Act making provision for the reduction of the Public Debt.”
I do hereby authorise and empower you, by yourself, or any other person or persons, to borrow on behalf of the United States, within the said States or elsewhere, a sum or sums, not exceeding in the whole fourteen millions of Dollars and to make or cause to be made for that purpose such Contract or Contracts as shall be necessary, and for the interest of the said States; subject to the restrictions and limitations in the said several acts contained: And for so doing this shall be your sufficient Warrant.
In testimony whereof I have caused the seal of the United States to be hereunto affixed. Given under my hand at the City of New York this twenty eighth day of August in the year of our Lord one thousand seven hundred and ninety.
G. Washington

